Citation Nr: 9913531	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-08 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis as secondary to service-connected lumbosacral 
strain.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).


REMAND

A preliminary review of the record reveals that the RO 
initially granted service connection for lumbosacral strain 
in May 1995 and assigned a 20 percent evaluation.  The RO 
made this determination based upon evidence of a January 1983 
in-service low back injury and a VA examination which showed 
moderate limitation of motion.  However, the RO found that a 
February 1989 automobile accident was an intervening cause of 
the veteran's current low back disability.  Therefore, the RO 
only rated the veteran for symptomatology which was present 
prior to 1989.

In a February 1995 letter, Joseph M. Garland, D.O., stated 
that he was aware of the veteran's back injury in service and 
of the subsequent injury due to the automobile accident.  A 
CAT scan had indicated bulging discs in the veteran's low 
back.  Dr. Garland opined that the original in-service 
accident caused the back injury for which the veteran had 
since been treated.

Private medical records from April 1989 included a negative 
x-ray report of the lumbar spine which described disc spaces 
as well preserved.  An MRI of the lumbar spine in November 
1989 found mild left central annulus bulging at the L4-L5 
level as well as some degeneration occurring within the lower 
two lumbar intervertebral discs.  At a VA examination in 
March 1995, the x-ray of the lumbosacral spine showed slight 
narrowing of the L4-L5 interspace and the examiner offered a 
diagnosis of degenerative disc disease of the lumbar spine.  
At a VA examination in August 1997, the x-ray report showed 
degenerative changes at L5-S1 and the examiner suspected that 
one of the veteran's bulging discs had possibly ruptured.

A January 1998 letter from Dr. Garland stated that an MRI 
performed the previous month showed significant lumbar disc 
disease.  He opined that the veteran had intervertebral 
lumbar disc syndrome in the moderate to severe category.  In 
May 1998, Dr. Garland stated that diagnostic testing had 
confirmed the presence of degenerative arthritis of the 
veteran's lumbar spine.  He opined that the arthritis was a 
direct consequence of the intervertebral disc syndrome.

The current record does not permit the Board to determine 
which of the veteran's low back symptomatology is due to the 
in-service injury and which is due to the subsequent 
automobile accident.  In particular, the evidence clearly 
establishes that the veteran suffers from degenerative disc 
disease; however, it does not identify if the disc disease is 
the result of the in-service injury or of the automobile 
accident.  Dr. Garland attributes the veteran's degenerative 
arthritis to the disc disease, but does not identify the 
etiology of the disc disease itself.  The Board finds such 
information to be necessary for resolution of the issues on 
appeal.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any 
and all medical records, not previously 
acquired, pertaining to the treatment of 
the veteran.  In particular, the RO 
should obtain any x-ray evidence of 
arthritis of the low back.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
orthopedic examination.  Since it is 
important "that each disability be 
viewed in relation to its history," 
38 C.F.R. § 4.1 (1998), the examiner must 
be provided with the veteran's claims 
file.  The examiner is requested to 
review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature and extent of 
the veteran's current disability.  In so 
doing, the examiner should attempt to 
identify which symptomatology of the 
veteran's low back is due to the in-
service injury and which is due to the 
automobile accident.  If the examiner is 
unable to do so, then the examiner should 
so state.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
degenerative disc disease is related to 
his in-service injury.  Finally, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any arthritis of the low back is 
linked to the disc disease or otherwise 
related to the veteran's period of active 
service.  All opinions must be supported 
by a written rationale and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

3.  When the development requested has 
been completed, the veteran's claims 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

 

